Filed 11/1/21 K.B. v. Superior Court CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION FIVE


K.B.,                                                        B313693

          Petitioner,                                        (Los Angeles County
                                                             Super. Ct. No.
                  v.                                         18CCJP00258A–C)

THE SUPERIOR COURT OF
LOS ANGELES COUNTY,

           Respondent;

LOS ANGELES COUNTY
DEPARTMENT OF
CHILDREN AND FAMILY
SERVICES,

           Real Party in Interest.




      ORIGINAL PROCEEDING; petition for extraordinary writ.
Superior Court of Los Angeles County, Tamara E. Hall, Judge.
Petition denied.
      Neale B. Gold for Petitioner.
      No appearance for Respondent.
      Office of the County Counsel, Rodrigo A. Castro-Silva,
County Counsel, Kim Nemoy, Assistant County Counsel, Sally
Son, Deputy County Counsel for Real Party in Interest.

                      I. INTRODUCTION

       K.B. (mother)1 has filed a petition for extraordinary relief,
arguing that the juvenile court violated her due process rights by
bypassing reunification services for her one-year-old child,
Kristopher, in the absence of a bypass recommendation by the
Department of Children and Family Services (the Department) or
any notice that a bypass provision might be invoked. Even if the
decision was not a violation of her due process rights, she further
argues, it was nonetheless not supported by substantial evidence.
Finally, she argues the court relied on a legally inapplicable
provision as the basis for its order denying reunification services
as to seven-year old Ka. and six-year old Ke. We deny the
petition.
                       II. BACKGROUND

A.    Initial Jurisdiction over Ka. and Ke.

      On March 13, 2018, the juvenile court sustained an
amended petition which alleged that the parents’ domestic
violence and alcohol abuse endangered Ka. and Ke.’s safety. The


1    The children’s father, K.C., is not a party to this writ
proceeding.




                                 2
court declared Ka. and Ke. dependents, removed them from
parental custody, and ordered them suitably placed. The court
ordered the Department to provide family reunification services
to the children and parents and ordered that mother participate
in a full drug program, weekly drug testing, a 12-step program, a
domestic violence program, and individual counseling. The
Department placed Ka. and Ke. with maternal grandparents.
       Over the next 18 months, the parents visited with the
children regularly and made progress with their case plans. At
the 18-month review hearing, conducted on July 16, 2019, the
juvenile court ordered the children returned to father’s custody,
while mother’s visitation remained monitored.
       In January 2020, just seven days after mother gave birth to
Kristopher, the juvenile court permitted mother to return to the
home, ordered Ka. and Ke. returned to the home of parents, and
continued to maintain jurisdiction.
       By late March 2020, mother’s domestic violence course was
suspended due to the COVID-19 pandemic. In June 2020, both
parents admitted to a social worker that they were feeling
“‘stressed and overwhelmed’” because of the pandemic and
because they had no options for taking the children out of the
home. By September 17, 2020, maternal grandmother reported
that “‘father and mother are not good together’” and are in
constant “‘battles’” with one another. Both parents admitted to
smoking marijuana again.
       Father reported an altercation with mother during which
father tried to prevent mother from taking the children to
maternal grandmother’s house and paternal great-grandfather
had to intervene. Mother eventually took the children to
maternal grandmother’s home.




                                3
      The social worker then interviewed Ka., who stated that
mother and father “‘fight a lot.’” When asked whether he saw
them hit each other, he said, “‘no just yell.’” The social worker
asked whether he felt safe going home and living with father and
mother. Ka. hesitated and said, “‘I like it here’” at maternal
grandmother’s house. Ke., too, said, “‘I want to stay here with my
grandma.’”
      When a social worker met with mother again on
October 9, 2020, mother expressed frustration at the
Department’s focus on her failure to complete court-ordered
programs. She asked, “‘[W]hat difference would it make now.
We have already separated and I don’t plan to go back.’”
      On November 10, 2020, the juvenile court authorized the
children’s detention from the parents, and they were again placed
with maternal grandmother.

B.    Jurisdiction Over Kristopher

      On November 13, 2020, the Department filed a Welfare and
Institutions Code2 section 300 petition alleging that Kristopher
was endangered by the parents’ history of domestic violence and
substance abuse. It also filed a supplemental petition pursuant
to section 387 on behalf of Ka. and Ke., alleging the children were
endangered by mother’s failure to comply with her case plan. On
November 18 and 19, 2020, the juvenile court detained all three
children from mother, ordered the children released to father,
and limited mother to monitored visits.


2     Further statutory references are to the Welfare and
Institutions Code.




                                4
      When interviewed on December 20, 2020, mother said the
family was doing well when she first returned to the home in
January 2020 but during the pandemic, things went back to “‘the
old routine.’” Although there was no more physical violence,
father engaged in other forms of domestic violence, like ripping
mother’s clothes, calling her names, and withholding money from
mother and the children.
      Of 74 drug tests scheduled between June 2019 and
December 2020, mother “no showed” to all but eight tests.
Mother acknowledged she stopped drug testing because she knew
she would test positive for marijuana.
      At the January 19, 2021, hearing on the section 300 and
387 petitions, the juvenile court sustained the petitions, ordered
the children removed from mother and placed with father, and
ordered monitored visitation for mother. Mother was provided
enhancement and reunification services, and ordered to complete
a 12-step program, individual counseling, a domestic violence
program, and drug testing.

C.    Continued Domestic Violence and Failure to Drug Test

      Three months later, on March 12, 2021, the Department
received a referral alleging that father stabbed mother in the
knee with a knife. A week later, he kicked her in the injured
knee and then, a few hours later, strangled her until she passed
out.
      The Department again detained the children. On
March 16, 2021, it filed a section 342 petition alleging that the
children were endangered by the parents’ recent domestic
violence altercations. The Department also filed a section 387




                                5
petition alleging that father allowed mother in the home in
violation of the juvenile court’s orders. On March 19, 2021, the
juvenile court ordered the children detained and the parents’
visits to be monitored.
       On April 21, 2021, mother confirmed to a social worker that
father stabbed her knee with a knife and admitted she and father
“‘sat outside of the emergency room . . . and made a story of what
to tell them [because she] didn’t want the kids taken away.’” On
March 11, 2021, they argued and father hit her, causing her to
fall. Father then stepped on her knee and kicked her “‘all over.’”
He then grabbed her head and started dragging her while
choking and strangling her, saying “‘he should have just finished
[her].’” The last thing she remembered was father putting her in
a headlock. When she awoke, mother was outside and paternal
great-grandmother was screaming because she thought father
had killed mother. During this incident, Kristopher was in the
back house with paternal great-grandmother, while Ka. and Ke.
were at paternal grandmother’s home.
       Paternal great-grandmother reported that she was in the
back room with Kristopher when she saw mother on the floor.
She went into the living room and saw father dragging mother
out toward the front door. Mother seemed unconscious and
paternal great-grandmother thought father had killed her.
Paternal great-grandmother did not think mother seemed
intoxicated. Paternal great-grandmother ran for the phone, but
father ran towards her and scuffled with her for the phone,
injuring her lip.
       Mother admitted to the social worker that she was living
with father at the time of the most recent domestic violence
incident, even though she knew that she “‘wasn’t supposed to be




                                6
there.’” She added that while father appeared in court on
January 19, 2021, she hid in the closet, and, that when a social
worker would visit the home, mother would hide in the back with
paternal great-grandmother.
       Mother reported she was participating in individual
counseling, AA meetings, and a domestic violence support group.
From January 19, 2021, to April 2021, mother “no showed” to all
13 of her scheduled drug tests. In the same time period, father
“no showed” to all six of his scheduled drug tests. He thought the
drug testing “‘was pretty much lame’” and added that he was
“‘tired of explaining to people and not being able to do what [he]
want[s].’”
       In its jurisdiction/disposition report, filed April 30, 2021,
the Department recommended the court order family
reunification services to mother as to Kristopher. As to the two
older children, however, the Department noted that the parents
had received over 18 months of reunification services and
recommended that no further services be provided.
       On May 11, 2021, the Department filed a last minute
information, reporting that on April 23, 2021, mother tested
positive for marijuana and on April 30, 2021, she was a “no show”
for a drug test.

D.    May 13, 2021, Hearing

      At the May 13, 2021, hearing, the Department and
children’s counsel agreed the section 387 and 342 petitions
should be sustained. Children’s counsel, however, advocated for
reunification services as to all three children. Counsel believed




                                 7
all three were “very much bonded to their parents” and felt there
was good cause to keep the children on the same track.
       After hearing argument, the juvenile court sustained the
section 387 and 342 petitions. It then observed that “[i]t’s
interesting that visitation orders are being . . . requested. We
will talk about that because based on . . . mother[’s] and father’s
willful disregard of court orders, and willful disregard of the well-
being of their children, it’s pretty close and pretty clear that they
are a detriment to the well-being of their children. It may not be
in the best interest of the children to have any visitations with
either mother nor father. So we will discuss that in disposition.”
       At that point, counsel for the Department argued: “I am
asking that the court not order family reunification services for
either mother or . . . father. They have exhausted the period to
reunify with the [children]. So as to . . . mother and father for
[Ka. and Ke.], they had already received 18 months of
reunification services. There was a [section 366].22 hearing for
[Ka. and Ke.] on July [16], 2019. Should the court order [family
reunification] services, I would ask that be as proposed in the
case plan provided.”3
        Mother’s counsel requested that “the court . . . exercise its
discretion in granting family reunification for all the children
. . . . The children are very bonded to their mother . . . . [¶] If
the court is not inclined to grant reunification, mother will at
least ask for the monitored visits as there has been no direct
harm to the children.”


3     Although the Department interprets this statement as
requesting that reunification services be denied only for Ka. and
Ke., counsel did not make any different or separate argument
regarding Kristopher.




                                  8
        Following further argument by the parties, the juvenile
court recited the history of this case and then found: “These
parents are a risk, in and of themselves, to these children. There
is no order of family reunification services that this court can
grant today that the parents have not already been given, that
they have partially complied, a little bit complied, but the lessons
in what they were supposed to learn have gone in one ear and out
the other. Meanwhile, these children are getting older and their
safety is being jeopardized by the direct conduct of . . . mother
and . . . father flipping their thumbs at the court orders to the
point where it has escalated to a criminal matter, to the point
where . . . father has placed his hands around . . . mother’s neck
. . . . There are no services that this family—that this court can
order that this family has [sic] already been given that will help
this family. [¶] It’s for those reasons that the court is granting
no family reunification services for mother or father.” The court
specified that it was “not following the recommendation of the
Department. The court is not granting family reunification
services for this family.”
        The court took a brief recess. Then, it stated that it was
making its order pursuant to section 361.5, subdivision (b)(10) as
to Ka. and Ke., and pursuant to section 361.5, subdivision (c)(2)
as to Kristopher. The Department suggested that the order
should be based on the fact that the parents had run out of time
to reunify with Ka. and Ke., and on section 361.5, subdivision
(b)(10) and (c)(2) as to Kristopher. The court then granted the
parents monitored visitation and scheduled a section 366.26
hearing.




                                 9
       At no point during the proceedings did mother’s counsel
request a continuance or object that the court’s decision to apply
the bypass provision denied her of due process.
       Mother filed a notice of appeal which, pursuant to In re
A.R. (2021) 11 Cal.5th 234, we deemed to be a notice of intent to
file a petition for extraordinary relief. We now deny the petition.

                        III. DISCUSSION

A.    Kristopher

       “Generally, the juvenile court is required to provide
reunification services to a child and the child’s parents when a
child is removed from parental custody under the dependency
laws. (§ 361.5, subd. (a).).” (In re I.A. (2019) 40 Cal.App.5th 19,
23.) Nonetheless, the statutory scheme sets forth certain
situations where reunification services may be “bypassed”
because “the delay attributable to the provision of reunification
services would be more detrimental to the minor than
discounting the competing goal of family preservation.” (Jennifer
S. v. Superior Court (2017) 15 Cal.App.5th 1113, 1120.)
       One such “bypass” provision applies where “the court
ordered termination of reunification services for any siblings or
half siblings of the child because the parent or guardian failed to
reunify with the sibling or half sibling after the sibling or half
sibling had been removed from that parent or guardian pursuant
to Section 361 and . . . this parent or guardian has not
subsequently made a reasonable effort to treat the problems that
led to removal of the sibling or half sibling of that child from that
parent or guardian.” (§ 361.5, subd. (b)(10).)




                                 10
         It is the Department’s burden to prove, by clear and
convincing evidence, that one of the provisions of section 361.5,
subdivision (b) applies. (§ 361.5, subd. (b).) Once it does so,
“‘“‘the general rule favoring reunification is replaced by a
legislative assumption that offering services would be an unwise
use of governmental resources. [Citation.]’” [Citation.]’
[Citations.] Thus, if the juvenile court finds a provision of
section 361.5, subdivision (b), applies, the court ‘shall not order
reunification for [the] parent . . . unless the court finds, by clear
and convincing evidence, that reunification is in the best interest
of the child.’ (§ 361.5, subd. (c)(2).) ‘The burden is on the parent
to . . . show that reunification would serve the best interests of
the child.’ [Citations.]” (In re I.A., supra, 40 Cal.App.5th at
p. 24.)
         We review an order denying reunification services under
subdivision (b) of section 361.5 for substantial evidence. (Cheryl
P. v. Superior Court (2006) 139 Cal.App.4th 87, 96.) In doing so,
we consider the evidence in the light most favorable to the trial
court’s findings. (In re T.G. (2015) 242 Cal.App.4th 976, 987.)

      1.    Due Process

       Mother argues the juvenile court deprived her of due
process by bypassing reunification services pursuant to section
361.5, subdivisions (b)(10) and (c)(2) when mother was not on
notice that services might be bypassed. Mother, however, did not
raise this argument before the juvenile court. “[A] reviewing
court ordinarily will not consider a challenge to a ruling if an
objection could have been but was not made in the trial court.
[Citation, fn. omitted.] The purpose of this rule is to encourage




                                 11
parties to bring errors to the attention of the trial court, so that
they may be corrected. [Citation.] [¶] Dependency matters are
not exempt from this rule. [Citations.]” (In re S.B. (2004) 32
Cal.4th 1287, 1293.)
       “A defect in notice . . . is a most serious issue, potentially
jeopardizing the integrity of the entire judicial process. However,
when a parent had the opportunity to present that issue to the
juvenile court and failed to do so, appellate courts routinely
refuse to exercise their limited discretion to consider the matter
on appeal. This is precisely because defective notice and the
consequences flowing from it may easily be corrected if promptly
raised in the juvenile court.” (In re Wilford J. (2005) 131
Cal.App.4th 742, 754; see also In re Lukas B. (2000) 79
Cal.App.4th 1145, 1152 [finding the father waived issue of
improper notice of section 366.26 hearing by failing to raise it
below].)
       Here, mother and her counsel were both present when the
juvenile court, upon sustaining the section 342 and 387 petitions,
stated its view that “[i]t may not be in the best interest of the
children to have any visitation with either mother nor father.”
The court then gave the parties an opportunity to argue the
disposition. The Department asked the court not to order
reunification services for either parent. Through counsel, mother
asked the court to grant reunification services for all three
children, and added that if the court were not so inclined, then
“mother will at least ask for the monitored visits as there has
been no direct harm to the children.” After the court announced
its decision, the Department requested that the court deny
services under different statutory authority. At no point did
mother argue she did not have notice that reunification services




                                 12
might be bypassed as to Kristopher or that her due process rights
were being violated. Nor did she request a continuance upon
learning that reunification services might be bypassed.
Accordingly, she has forfeited her argument on review.

      2.    Substantial Evidence

       Even if the juvenile court’s order did not violate her due
process rights, mother argues, it still should be reversed because
it was not supported by substantial evidence. We disagree.
       “The concept of a child’s best interest ‘is an elusive
guideline that belies rigid definition. Its purpose is to maximize
a child’s opportunity to develop into a stable, well-adjusted adult.’
[Citation.]” (In re Ethan N. (2004) 122 Cal.App.4th 55, 66.) “In
determining the children’s best interests, the ‘court should
consider “a parent’s current efforts and fitness as well as the
parent’s history”; “[t]he gravity of the problem that led to the
dependency”; the strength of the bonds between the child and the
parent and between the child and the caretaker; and “the child’s
need for stability and continuity.”’ (In re William B. (2008) 163
Cal.App.4th 1220, 1228 . . . .) ‘[A]t least part of the best interest
analysis must be a finding that further reunification services
have a likelihood of success. In other words, there must be some
“reasonable basis to conclude” that reunification is possible before
services are offered to a parent who need not be provided them.’
(Id. at pp. 1228–1229.)” (In re G.L. (2014) 222 Cal.App.4th 1153,
1164.)
       The juvenile court’s determination that further
reunification services would be fruitless is amply supported by
the record. Mother “no showed” to 66 of 74 scheduled drug tests




                                 13
between June 2019 and December 2020. Even after the children
were detained again, she continued to “no show” for drug tests,
failing to appear for 13 more drug tests between
January 19, 2021, and April 2021. In April 2021, she was
scheduled for two more drug tests. She tested positive for
marijuana in the first and “no showed” for the second. This
extensive track record of noncompliance with her case plan
supports the court’s conclusion that further services would not be
successful.
       Further, mother demonstrated that she was unable to
extricate herself from domestic violence. In spite of the
individual counseling and domestic violence services she received
during an extended reunification period, and despite having told
the Department that she was separated from father, she
nonetheless returned to father’s home and lived there regularly.
When father stabbed her in the knee, she and father made up a
story about how the injury occurred while sitting together outside
the emergency room. Even then, she continued to live with
father, including when father stepped on her injured knee, kicked
her all over, and strangled her to unconsciousness. Mother later
admitted that she lived at home even when she knew she was not
supposed to be there. She hid in the closet while father appeared
in court, presumably by video. If she knew a social worker would
visit, she would hide in the back house with paternal great-
grandmother. Mother’s repeated efforts to thwart the
effectiveness of arrangements designed to protect her and her
children, and her inability to leave father, supports the juvenile
court’s finding that further reunification services would be futile
and mother would not successfully reunify with Kristopher. If
reunification is unlikely to be successful, then the child’s interest




                                 14
in stability and continuity is best served by proceeding to
permanency planning rather than engaging in protracted and
ultimately fruitless reunification efforts. (See In re William B.,
supra, 163 Cal.App.4th at p. 1229 [“The best interests of the child
are not served by merely postponing his chance for stability and
continuity and subjecting him to another failed placement with
the parent”].)
      We acknowledge the evidence that all three children are
bonded to mother. Nonetheless, “[t]he boys’ bonds with the
mother cannot be the sole basis for a best interest finding.” (In re
William B., supra, 163 Cal.App.4th at p. 1229.) Nor are the
children’s bonds with mother the only bond relevant to the
juvenile court’s analysis. The court must also consider and weigh
the children’s bonds with their caretaker and with one another.
(See In re Ethan N., supra, 122 Cal.App.4th at p. 67.) When
interviewed in September 2020, both Ka. and Ke. said they
wanted to live with maternal grandmother. And, as the
children’s counsel pointed out, the siblings’ bonds with one
another favored keeping all three children on the same track.
      We are persuaded that substantial evidence supports the
juvenile court’s determination that mother did not demonstrate,
by clear and convincing evidence, that reunification services
would be in Kristopher’s best interests.

B.    Ka. and Ke.

      Mother argues the juvenile court erred in relying upon
section 361.5, subdivision (c)(2) to bypass reunification services
as to Ka. and Ke. Having reviewed the transcript of the hearing,
we do not believe the court’s final order was based on section




                                15
361.5, subdivision (c)(2). Rather, upon prompting by counsel for
the Department, the court agreed that its order as to Ka. and Ke.
should be “based on the fact that the parents have simply r[u]n
out of time to reunify with the children.” When counsel for the
Department went on to suggest the court base its order as to
Kristopher on section 361.5, subdivision (b)(10), the court
thanked counsel and said, “and [section 361.5, subdivision
(]c[)](2).” In other words, the court’s reliance on section 361.5,
subdivision (c)(2) was limited to its order bypassing reunification
services for Kristopher.
        As to Ka. and Ke., mother does not deny she received over
18 months of reunification services. She contends the juvenile
court should have exercised its discretion to award reunification
services for Ka. and Ke. pursuant to section 352 based on
children’s counsel’s recommendation that the three children be
kept on the same track as they are all “very much bonded to their
parents.” We reject this argument, as we affirm the court’s order
bypassing reunification services for Kristopher.




                                16
                     IV. DISPOSITION

     The petition for extraordinary writ is denied.



                             KIM, J.



We concur:




                 RUBIN, P. J.




                 BAKER, J.




                                17